Exhibit 10.19

UNITI GROUP INC.
2015 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT - TIME-BASED VESTING ONLY


Summary of Restricted Share Grant

Uniti Group Inc., a Maryland corporation (the “Company”), grants to the Grantee
named below, in accordance with the terms of the Uniti Group Inc. 2015 Equity
Incentive Plan (the “Plan”), and this Restricted Shares Agreement (the
“Agreement”), the following number of Restricted Shares covered by this
Agreement (the “Restricted Shares”), on the Date of Grant set forth below:

 

Name of Grantee:



Number of Restricted Shares:  



Date of Grant:

____________

Terms of Agreement

1.Grant of Restricted Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of Restricted
Shares (the “Restricted Shares”) set forth above.  The Restricted Shares shall
be fully paid and nonassessable.  

2.Vesting of Restricted Shares.

(a)

The Restricted Shares shall become vested and nonforfeitable (“Vested”) if the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the vesting dates set forth below with respect to the
percentage of Restricted Shares set forth next to such date:  

Vesting Date

Percentage of Restricted Shares Vesting

on such Vesting Date

 

 

 

 

 

 

 

(b)

Notwithstanding the provisions of Section 2(a), in the event the Grantee
experiences a Company-approved retirement (as determined in the sole discretion
of the Committee), the Grantee shall immediately become Vested in a pro rata
portion of his Restricted Shares based on the number of days the Grantee was
employed by the Company between the Date of Grant and the Vesting Date.

(c)

Notwithstanding the provisions of Section 2(a) or 2(b), all of the Restricted
Shares covered by this Agreement shall immediately become Vested if, during the
vesting period, the Grantee’s employment with the Company and its Subsidiaries
is terminated without Cause, the Grantee terminates his employment with the
Company or a Subsidiary for

--------------------------------------------------------------------------------

 

Good Reason, or the Grantee dies or becomes permanently disabled (as determined
by the Committee) while in the employ of the Company or a Subsidiary.  

(d)

Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the
Restricted Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate.  

3.Forfeiture of Shares.  The Restricted Shares that have not yet Vested pursuant
to Section 2 (including without limitation any cash dividends or distributions
and any non-cash proceeds related to the Restricted Shares for which the record
date occurs on or after the date of forfeiture) shall be forfeited automatically
without further action or notice if the Grantee ceases to be employed by the
Company or a Subsidiary other than as provided in Section 2(b). In the event of
a forfeiture of the Restricted Shares, the stock book entry account representing
the Restricted Shares covered by this Agreement shall be cancelled and all
Restricted Shares shall be returned to the Company.

4.Transferability.  The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, until the Restricted Shares have become nonforfeitable as
provided in Section 2.  Any purported transfer or encumbrance in violation of
the provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares.  The Committee, in its sole discretion, when and as is
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.

5.Dividend, Voting and Other Rights.  Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any cash dividends that may be paid thereon
(which such dividends shall be paid no later than the end of the calendar year
in which the dividends are paid to the holders of the Common Shares or, if
later, the 15th day of the third month following the date the dividends are paid
to the holders of the Common Shares); provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.  Any cash dividends paid with
respect to the Restricted Shares shall be reported on the Grantee’s annual wage
and tax statement (Form W-2) as compensation and shall be subject to all
applicable tax withholdings as provided in Section 10.  

6.Custody of Restricted Shares; Stock Power.  Until the Restricted Shares have
become Vested as provided in Section 2, the Restricted Shares shall be issued in
book-entry only form and shall not be represented by a certificate.  The
restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of the Company. By execution of this
Agreement and effective until the Restricted Shares have become Vested as
provided in Section 2, the Grantee hereby irrevocably constitute and appoint a
person or persons of the Company’s choosing, or any of them, attorneys-in-fact
to transfer the Restricted Shares on

2

 

--------------------------------------------------------------------------------

 

the stock transfer records of the Company with full power of substitution.  The
Grantee agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to the provisions of this Agreement.  

7.Continuous Employment.  For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.

8.No Employment Contract; Disclaimer.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without cause.  By acceptance
of this Agreement, the Grantee acknowledges and agrees that neither this
Agreement nor any other agreement awarded prior to the date hereof under any
equity compensation plan of the Company or its subsidiaries has created or shall
create, or be deemed or construed to create or have created, (i) a contractual,
equitable, or other right to receive future grants of equity awards, or other
benefits in lieu of equity awards, or (ii) a fiduciary duty or other comparable
duty of trust or confidence owed to the Grantee (or any successor, assign,
affiliate or family member of the Grantee) by the Company and its affiliates and
their respective officers, directors, employees, agents or contractors.

9.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.  

10.Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Shares (including the grant,
the Vesting, the receipt of Common Shares, the sale of Common Shares and the
receipt of dividends or distributions, if any).  The Company does not guarantee
any particular tax treatment or results in connection with the grant or Vesting
of the Restricted Shares or the payment of dividends or distributions. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes in connection with the delivery or vesting of the Restricted Shares,
the Grantee shall pay the tax or make provisions that are satisfactory to the
Company or such Subsidiary for the payment thereof.  The Grantee may elect to
satisfy all or any portion of any such withholding obligation by surrendering to
the Company or such Subsidiary a portion of the Common Shares that become Vested
hereunder, and the Common Shares so surrendered by the Grantee shall be credited
against any such withholding obligation at the Market Value per Share of such
Common Shares on the date of such surrender.

11.Section 83(b) Election Prohibited. As a condition to receiving this award,
the Grantee acknowledges and agrees that he or she shall not file an election
under Section 83(b) of the Code with respect to all or any portion of the
Restricted Shares.  

3

 

--------------------------------------------------------------------------------

 

12.Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ or any national securities exchange with respect to the Restricted
Shares; provided, however, notwithstanding any other provision of this
Agreement, the Restricted Shares shall not be delivered or become Vested if the
delivery or vesting thereof would result in a violation of any such law or
listing requirement.  

13.Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto.  Notwithstanding the foregoing, no amendment of the Plan
or this Agreement shall adversely affect the rights of the Grantee under this
Agreement regarding Restricted Shares that are then vested under the Plan
without the Grantee’s consent.  

14.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares.

16.Successors and Assigns.  Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

17.Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Maryland, without giving
effect to the principles of conflict of laws thereof.

18.Electronic Delivery.  The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement.  The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system

4

 

--------------------------------------------------------------------------------

 

for delivery and acceptance of any such documents that the Company may elect to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature. The
Grantee consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.  

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

UNITI GROUP INC.

 

By:   Kenny Gunderman

Title:President and CEO

By clicking the [I Accept] button, the Grantee hereby acknowledges that a copy
of the Plan, Plan Summary and Prospectus and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) are available for
viewing on the Company’s intranet site at [web address].  The Grantee hereby
consents to receiving this Prospectus Information electronically, or, in the
alternative, agrees to contact [name and phone number] to request a paper copy
of the Prospectus Information at no charge. The Grantee represents that he or
she is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Restricted Shares on the terms and conditions set
forth herein and in the Plan.  These terms and conditions constitute a legal
contract that will bind both you and the Company as soon as you click the [I
Accept] button.

 

5

 